Citation Nr: 1108988	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-31 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for bilateral dermatophytosis of the feet and occasional candidiasis in the corner of the mouth, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The Veteran (appellant) served on active duty from October 1950 to October 1952.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an August 2004 decision by the RO.

The Veteran testified at a hearing held at the RO during August 2007 before the undersigned Board member.  In October 2007, the Board remanded the claim for additional development.  In May 2010, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court)).  In an Order, dated in October 2010, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Motion.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks an increased rating for his service connected skin disorder currently characterized as bilateral dermatophytosis of the feet and occasional candidiasis in the corner of the mouth now evaluated as 10 percent disabling.  The Veteran has stated that some VA records for treatment of his skin disorder have not been associated with his file.  A review of the file reflects that records dating from May 1993 to February 2010 have been associated with the file.  However, he has stated that he has had treatment through 2010.  Because VA is on notice that there are VA records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Veteran has requested that separate ratings be made for his disability in that they affect different areas of the body.  The disability is currently rated under DC 7813.  Here, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective in October 2008.  These revisions, however, are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008). In this case, the Veteran filed his claim in May 2003.  Therefore, the post-October 2008 version of the schedular criteria is not applicable.  

The pre-October 2008 criteria under 38 C.F.R. § 4.118, Diagnostic Code 7813, direct that the disability be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800; as scars, which in this case means under Diagnostic Code 7803 or 7804; or as dermatitis, under Diagnostic Code 7806.  The codes for disfigurement and dermatitis require medical evidence of the size of the area affected, either in inches or by percentage of exposed areas affected.  Additionally, the code for scars references underlying tissue damage and the overall stability of the affected skin.  Alternatively, the code for dermatitis contemplates whether systemic corticosteroids (as opposed to topical corticosteroids) are used.  Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  

The Veteran has been diagnosed with various skin disorders including lichen planus, purities, eczema, seborrheic dermatitis of the scalp and ears, lichen simplex chronicus and hand eczema, tenia pedis, and tenia cruris.  The VA examiner has related some of these disorders to service.  (See, VA examination of February 2010).  The Veteran's attorney has requested that the claim be remanded to the RO to evaluate his bilateral dermatophytosis of the feet and occasional candidiasis in the corner of the mouth and to consider the proper evaluation for the disorder to include as two separate disabilities as well as to consider whether the Veteran should be given separate ratings for the various skin disorders diagnosed.  Because the most recent evidence of record shows that the Veteran now has been diagnosed with various skin disorders, which may be related to the service-connected dermatophytosis and candidiasis, or to service, the Board finds that another examination is, necessary to obtain an opinion as to any relationship to dermatophytosis and/or candidiasis and current severity of these conditions.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the Veteran's treatment at the VA medical facility in St. Petersburg, Florida from February 2010 to the present.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for an appropriate VA examination with an individual with the proper expertise to determine the current severity of any diagnosed skin disease.  To the extent possible, the examination should be scheduled during an eruption or exacerbation of his skin disorder to give the best indication of the condition at its worst.  For any diagnosis of a skin disorder found on examination, the examiner should indicate the etiology of each to include whether such disorder is related to the service-connected dermatophytosis or the service-connected candidiasis.  The claims folder must be provided to the examiner for review in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Color photographs should be taken, if appropriate.  All signs and symptoms necessary for rating the skin condition under the current rating criteria should be reported in detail, to include the percentage of the entire body affected and the percentage of exposed area(s) affected.  If the appellant is not experiencing an outbreak at the time of the examination, the examiner should, to the extent possible, opine as to the percentage of the entire body and the percentage of exposed area(s) that could be affected during an eruption or exacerbation.   The examiner should also note whether the Veteran has received constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during that past twelve-month period.  In addition, the examiner should discuss the effect, if any, that the Veteran's skin disorder has on his occupational activities and activities of daily life.  Any and all opinions must be accompanied by a complete rationale.

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2009); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim for should be readjudicated.  The RO should address whether separate ratings for the Veteran's skin disorders is appropriate.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


